DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 12 July 2019 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Schubert et al (hereinafter “Schubert”, 2018/0076978) in view of Pandian et al (hereinafter “Pandian”, 10,656,795).
As per Claim 1, Schubert discloses a method for managing building networks, comprising: 
communicating with a plurality of building automation and control network (BACnet) nodes and non-BACnet nodes coupled to one another over a network (at least paragraph 68-72; The smart gateway 530 is configured to provide an interface between the BMS network 502 and the non-BMS network 504; the BMS network 502 may be a 
obtaining data regarding a respective status of each of the plurality of BACnet nodes and non-BACnet nodes over the network (at least paragraph 76; webserver 614 may be configured to provide web-pages to devices which are connected directly to the smart gateway 530, such as via wireless radio 616. In some embodiments, the webserver 614 can provide a web-portal for a user to access the smart gateway 530. In some embodiments, the user can access the smart gateway 530 via mobile device 532 by accessing the web-portal (e.g. website) generated by the webserver 614. In some embodiments, the web-portal provides basic information associated with the smart gateway 530, such as configuration data, network data, status, errors, etc. In further embodiments, the web-portal may allow the user to fully configure the smart gateway 530 via the mobile device 532. For example, the user may be able to connect the smart gateway 530 to both the BMS network 502 and the non-BMS network 504 via the web-portal. In still further embodiments, the user may be able to configure the one or more devices associated with the non-BMS network 504 via the web-portal. This can allow a user to quickly and easily configure the smart gateway 530 such to provide the interface between the BMS network 502 and the non-BMS network 504); 
aggregating the data to generate one or more communication statuses of the network (at least paragraph 93-97, 100; the external network interface circuit 602 communicates with the non-BMS network 504 to discover all devices and/or subsystems on the non-BMS network 504. In one example, the external network interface circuit 602 communicates with the non-BMS network 504 via the non-BMS 
displaying a first graphical user interface comprising a plurality of interactive sections, each of the plurality of interactive sections configured to display at least one of the one or more communication status of the network (at least paragraph 104; Fig. 13; exemplary dashboard 1300 of a building automation system is shown, according to some embodiments. For example, the dashboard may be a dashboard associated with a building automation system, such as Metasys from Johnson Controls. In one embodiment, the dashboard 1300 may include a non-BMS units and spaces section 1302, and a non-BMS data section 1304. The non-BMS units and spaces section 1302 contains one or more non-BMS devices and the associated spaces that they service. In 
Schubert fails to explicitly disclose in response to a user selection of a particular communication status, launching a second graphical user interface to display information associated with the selected communication status. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Pandian. Pandian discloses, in an analogous art, displaying a single GUI of a system including multiple different networks and types of networks separated by node and protocol type including BACNET, wherein a user can select various parts of a network to view additional attributes and details about one connection statuses of the selection including traffic and number of packets, etc (at least Pandian col. 7:21-35; 8:8-25; 11:25-55; 12:49-62; 14:56-65; 22:1-26; Fig. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Pandian’s GUI with Schubert dashboard as this would give the 
As per Claim 2. The method of claim 1, further comprising: periodically or continuously retrieving the data regarding the respective status of each of the plurality of BACnet nodes and non-BACnet nodes of the network (at least paragraph 64-65, 84-86).
As per Claim 3. The method of claim 1, wherein the status of each of the plurality of BACnet nodes and non-BACnet nodes comprises at least one of: an identifier of each of the plurality of BACnet nodes and non-BACnet nodes, a signal input of each of the plurality of BACnet nodes and non- BACnet nodes, a signal output of each of the plurality of BACnet nodes and non-BACnet nodes, one or more services requested by each of the plurality of BACnet nodes and non-BACnet nodes, and a schedule of each of the plurality of BACnet nodes and non-BACnet nodes (at least paragraph 90-92, 44).
As per Claim 4. The method of claim 1, wherein the one or more communication statuses of the network comprise at least one of: an amount of data being used over the network, a temporal rate of the data being used over the network, a number of packets being used over the network, a temporal rate of the packets being used over the network, a number of alarms being generated over the network, and a number of errors being detected over the network (at least paragraph 76, 91, 100; errors).
As per Claim 5. The method of claim 1, further comprising: identifying a first portion of the data that is associated with the BACnet nodes based on the statuses of the BACnet nodes; identifying a second portion of the data that is associated with the non-BACnet nodes based on the statuses of the non-BACnet nodes; aggregating the first portion of the data to generate a first subset of the one or more communication 
As per Claim 6. The method of claim 5, wherein the first subset of the one or more communication statuses of the network comprise at least one of: an amount of BACnet data being used over the network, a temporal rate of the BACnet data being used over the network, a number of BACnet packets being used over the network, a temporal rate of the BACnet packets being used over the network, and wherein the second subset of the one or more communication statuses of the network comprise at least one of: an amount of non-BACnet data being used over the network, a temporal rate of the non-BACnet data being used over the network, a number of non-BACnet packets being used over the network, a temporal rate of the non-BACnet packets being used over the network (at least Schubert paragraph 104; BMS spaces and section and non-BMS spaces and section; Pandian col. 7:21-35; 8:8-25; 11:25-55; 12:49-62; 14:56-65; 22:1-26; Fig. 4-5; number of packets of respective selection).
As per Claim 7. The method of claim 1, wherein the information displayed on the second graphical user interface comprises at least one of: a plurality of services associated with the selected communication status, a respective number of packets associated with each of the plurality of services, an explanatory description of each of 
Claims 8-20 do not, in substance, add or define any additional limitations over claims 1-7 and therefore are rejected for similar reasons, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY G TODD/Primary Examiner, Art Unit 2457